Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 1 of 23 - Page ID#: 7

   CT Corporation                                                          Service of Process
                                                                           Transmittal
                                                                           1 1/29/2018
                                                                           CT Log Number 534483015
    TO:     Gregory A Boss, General Counsel
            CSL Behring, L.L.C.
            1020 1st Ave
            King Of Prussia, PA 19406-1310

    RE:     Process Served in Kentucky

    FOR:    CSL Plasma Inc. (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                 Joshua Carter and Kyle McMenama, Pltfs. vs. CSL Plasma Inc., Dft.
    DOCUMENT(S)SERVED:               Summons, Complaint, Attachment(s)
    COURT/AGENCY:                    Fayette County- Circuit Court- Civil Branch, KY
                                     Case # 18C104153
    NATURE OF ACTION:                Lawsuit has been filed against Dft. for Negligence
    ON WHOM PROCESS WAS SERVED:      C T Corporation System, Frankfort, KY
    DATE AND HOUR OF SERVICE:        By Certified Mail on 11/29/2018 postmarked on 11/27/2018
   JURISDICTION SERVED:              Kentucky
   APPEARANCE OR ANSWER DUE:         Within 20 days following the day this paper is delivered to you
   ATTORNEY(S)/ SENDER(S):           Thomas K. Herren
                                     Herren a Adams Llp
                                     148 N. Broadway
                                     Lexington, KY 40507
                                     859-254-0024
   ACTION ITEMS:                     CT has retained the current log, Retain Date: 11/30/2018, Expected Purge Date:
                                     12/05/2018
                                     I mage SOP
                                     Email Notification, Monica Watkins monica.watkins@cslbehring.com
                                     Email Notification, Cheryl Raniszewski Cheryl.Raniszewski@cslbehring.corn
                                     Email Notification, CHERYL DUNAWAY cheryl.dunaway@cslbehring.corn

   SIGNED:                          C T Corporation System
   ADDRESS:                         306 W. Main Street
                                    Suite 512
                                    Frankfort, KY 40601
   TELEPHONE:                       609-538-1818




                                                                          Page 1 of 1 / JS
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
  Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 2 of 23 - Page  405078 $ 007A
                                                                            ZIPID#:
                                                                                  02 4VV
                                                                                . 0000339338 NOV. 27. "4'
Vincent Riggs, Fayette Circuit Clerk
120 N. Limestone, Room C-103
Lexington, KY 40507-1152



                                       CT CORPORATION SYSTEM
                                       306 WEST MAIN STREET,SUITE 152
                                       FRANKFORT,KY 40601




                                                                         7.r)t4.5:. -..,,,imi____I___N•mie.
                                                                         5-4
                                                                         ziu ...i.

                                                                        ':
                                                                         7 eil.n .._. ------,
                                                                          w.m.
                                                                          Nou-
                                                                        m -  ---- . . 1"
                                                                          .------,..:—....-
                                                                                         11
                                                                                                                           1
                                                                                                                           411
                                                                                                                             .1



                                                                                                                           .
                                                                                                                           "41




                                                                            C
                                                                            mr._ d      ,.........L.„.......
                                                                                        ••••••
                                                                                        0  „        """" ,                 .41




                                                                            U)  f.,..    mmosium.,„... .„,...
                                                                                        ......
                                                                            .4
                                                                            . .
                                                                            ITI          =. .................
                                                                            C) [Ili


                                                                                                                           •••••••
                                                                                                    ailm••••••••••••,,m+
                                                                                        ••••••••,
         Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 3 of 23 - Page ID#: 9

  AOC-E-105         Sum Code: CI
  Rev. 9-14                                                                          Case #: 18-CI-04153
 Commonwealth of Kentucky                                                            Court: CIRCUIT
 Court of Justice Courts.ky.gov                                                      County: FAYETTE
  CR 4.02; Cr Official Form 1                   CIVIL SUMMONS

Plantiff, CARTER,JOSHUA,ET AL VS. CSL PLASMA,INC., Defendant




                                                                                                                               Package:000002 fo 000006
    TO: CT CORPORATION SYSTEM
            306 WEST MAIN STREET,SUITE 152
            FRANKFORT,KY 40601
Memo: Related party is CSL PLASMA,INC.

The Commonwealth of Kentucky to Defendant:•
CSL.PLASMA,INC.

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20)days following the day this paper is delivered to you,Judgment by default may be
taken against you for the relief demanded in the attached complaint.




                                                                                                                                Presiding Judge: HOW.THOMAS L TRAVIS (622370)
The name(s)and address(es)of the party or parties demanding relief against you or his/her (their) attomey(s)are shown on the
document delivered to you with this Summons.




                                                        Fayette Circuit Clerk
                                                        Date: 11/2712018




                                              • Proof of Service
    This Summons was:

0 Served by delivering a true copy and the Complaint(or other initiating document)
      To:

0 Not Served because:                                                                                                          lb
                                                                                                                               a
                                                                                                                               O
    Date:                          , 20                                                                                        c̀`i
                                                                                           Served By
                                                                                                                               a
                                                                                                                               a
                                                                                              Title                            at

Summons ID: 13334029740907@00000831973
CIRCUIT: 18-C144153 Certified Mail
CARTER,JOSHUA.ET AL VS.CSL PLASMA,INC.

1111111111111111M111111111111111111111              Page 1 of 1                              eFiled
  Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 4 of 23 - Page ID#: 10
Filed                 18-CI-04153    11/27/2018             Vincent Riggs, Fayette Circuit Clerk




                                    COMMONWEALTH OF KENTUCKY
                                      FAYETTE CIRCUIT COURT
                                            CIVIL BRANCH
                                                  DIVISION.;
                                       NO. 18-CI-




                                                                                                           Package:000003 fo 000006
                                               Electronically Filed '
        JOSHUA CARTER AND
        KYLE McMENAMA •                                                             PLAINTIFFS

        v.                                           COMPLAINT
        CSL PLASMA,INC.                                                             DEFENDANT
                                                      •* * * * * *

               Come the Plaintiffs and for their separate and individual Complaint state as follows:

               1.      Plaintiff, Joshua Carter, is a resident and citizen of Lexington, Fayette County,

        Kentucky.




                                                                                                             gnidiserP Judge: .NOH THOMAS L. TRAVIS (622370)
               2.      Plaintiff, Kyle.McMenama, is a resident and citizen of Lexington, Fayette

        County, Kentucky.

               3.      Defendant, CSL Plasma,Inc., is a foreign corporation with its principal office at

        900 Woken Sound Parkway, Suite 400,Boca Raton,Florida 33487. It's agent for service of

        process in Kentucky is CT Corporation System, 306 West Main Street, Suite 512,Frankfort,

        Kentucky 40601.
                                                        •
               4.      Plaintiff, Joshua Carter, gave plasma at Defendant's Winchester Road, Fayette

        County, location approximately 3'A years ago.

               5.      Defendant,through its agents and employees,tested Carter's plasma and found

        that it contained the HIV virus.
                                                                                                                Packaoe : 000003 fo 000006




Filed                 18-CI-04153     11/27/2018             Vincent Riggs, Fayette Circuit Clerk
  Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 5 of 23 - Page ID#: 11
Filed                  18-CI-04153    11127/2018              Vincent Riggs, Fayette Circuit Clerk




               6.      Over the course of more than 3 years, Defendant, through its agents and

        employees, failed to notify PlaintiffJoshua Carter ofthe results of its testing, and specifically

        .including the finding of HIV.




                                                                                                            400000:egakcaP fo 000006
                7.     Plaintiff, Joshua Carter, first discovered the results ofthe testing and that

        Defendant knew or should have known and failed to report the results to him,on May 10, 2018.

                8.     Defendant's conduct in failing to report, failing to contact, concealing critical

        medical information was reckless, negligent, and outrageous, violating medical standards ofcare

        and common decency.

               9.      As a direct and proximate result of Defendant's above-described conduct,

        Plaintiff, Joshua Carter, has suffered and will continue to suffer extreme emotional distress,

        physical pain and mental suffering, lost earnings, increased medical expenses over that which he




                                                                                                            Presiding Judge: HON. THOMAS L TRAVIS (622370)
        would have otherwise incurred,*and other compensatory and consequential damages.

                10.    Plaintiff, Kyle McMenama,as a direct and proximate result ofDefendant's

        above-described conduct, may have been infected with the HIV virus after such time that

        Plaintiff Carter should have been notified, and has suffered and will continue to suffer extreme

        emotional distress, physical pain and mental suffering, medical expenses, lost earnings,

        permanent impairment ofearning capacity, and other compensatory and consequential damages.

                1 1.   Defendant's conduct was outrageous, grossly negligent, reckless, and contrary to

        the basic norms of decency in a civilized society.

                WHEREFORE,Plaintiffs, individually and separately, claim judgments against the

        Defendant for the above-described harm that has been caused to them, all in individual and

        separate amounts in excess ofthe jurisdictional limits ofthis Court; for both compensatory and

        punitive damages in excess ofthe jurisdictional limits ofthis Court, attorneys' fees and Court


                                                         2
Filed                  18-CI-04153    1112712018              Vincent Riggs, Fayette Circuit Clerk     •
  Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 6 of 23 - Page ID#: 12
Filed                     18-CI-04153    1112712018           Vincent Riggs, Fayette Circuit Clerk




        costs, prejudgment interest, and any and all other reliefto which they may appear entitled, either

        in law or in equity.

                                                       Respectfully submitted,

                                                       HERREN & ADAMS LLP.
                                                       148 N„Broadway
                                                       Lexington, KY 40507
                                                      (859)254-0024
                                                       tom.herren®herrenadams.com


                                                        . /s/Thomas K Herren
                                                       THOMAS K.HERREN
                                                       ATTORNEY FOR PLAINTIFF


        jAtkMpldgslcar783.com.docx




                                                                                                             °nlikserP :enduJ .NOH THOMAS L. SIVART (S22.1701




                                                          3
Filed                      18-CI.04153   11/27/2018           Vincent Riggs, Fayette Circuit Clerk
  Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 7 of 23 - Page ID#: 13
                        18-C1-04153     11/27/2018             Vincent Riggs, Fayette Circuit Clerk
Filed
  AOC-105          .     Doc. Code: CI                                            Case No.
  Rev. 1-07
  Page 1 oft                                                                      Court       WI circa* faDistrict
  Commonwealth of Kentucky
  Court of Justice www.courts.ky.gov                                              County     Fayette                   0
  CR 4.02; CR Official Form 1

                                                                                                         PLAINTIFF


        JOSHUA CARTER AND KYLE McMENAMA                                                                                    ,c2



VS,
                                                                                                         DEFENDANT

    CSL PLASMA, INC,
    900 Broken Sound Parkway, Suite 400
      Boca Raton,                          Florida              0 33487


Service of Process Agent for Defendant:
CT Corporation System
306 West Main Si, Suite 512
 Frankfort KY 40601


THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT(S):

         You are hereby notified a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney on
your behalf within 20 days following the day this paper is delivered to you,judgment by default may be taken against you
for the relief demanded in the attached Complaint.

        The name(s)and address(es)of the party or parties demanding relief against you are shown on the document
delivered to you with this Summons.

Date:                              ,2                                                                            Clerk
                                                         By:                                                       D.C.




                                                     Proof of Service
        This Summons was served by delivering a true copy and the Complaint(or other initiating document)to:

        this      day of                    ,2
                                                               Served by:
                                                                                                               Title

                                                                  Vincent Riggs, Fayette Circuit Clerk    •
                            18-CI-04153    11127/2018
    Filed
FiledCase:   5:19-cv-00088-KKC-MAS
                     18-CI-04153      Doc #: 1-1 Filed:
                                 12/19/2018             03/07/19
                                                    Vincent                 of 23 Clerk
                                                                   Page: 8Circuit
                                                            Riggs, Fayette         - Page ID#: 14




                                   COMMONWEALTH OF KENTUCKY
                                       FAYETTE CIRCUIT COURT
                                       CIVIL BRANCH,DIVISION 8
                                     CIVIL ACTION NO. 18-CI-04153
                                      JUDGE THOMAS L. TRAVIS

        JOSHUA CARTER and                                                             PLAINTIFFS
        KYLE McMENAMA

        v.

        CSL PLASMA INC.                                                              DEFENDANT

                                      ANSWER TO COMPLAINT

               Defendant, CSL Plasma Inc., by counsel,for its answer to plaintiffs' complaint,

        states as follows:


                                             FIRST DEFENSE

               1.     That it is without information sufficient to form a belief as to the truth of

        the averments contained in paragraph 1 of plaintiffs' complaint and, accordingly,

        denies the same;

               2.     That it is without information sufficient to form a belief as to the truth of

        the averments contained in paragraph 2 of plaintiffs' complaint and, accordingly,

        denies the same;

               3.     That in response to paragraph 3 of plaintiffs' complaint it admits that it is

        a Delaware corporation with its principal office located in Florida and that its agent for

        service of process in Kentucky is CT Corporation System;

              4.      That in response to paragraph 4 of plaintiffs' complaint, it states that

        plaintiff Joshua Carter provided blood samples to a CSL Plasma location in Fayette



Filed                18-CI-04153    12/19/2018           Vincent Riggs, Fayette Circuit Clerk
FiledCase:   5:19-cv-00088-KKC-MAS
                     18-CI-04153      Doc #: 1-1 Filed:
                                 12/19/2018             03/07/19
                                                    Vincent Riggs, Page:
                                                                   Fayette9Circuit
                                                                             of 23 Clerk
                                                                                   - Page ID#: 15




        County, Kentucky for the purpose of testing the blood for the presence of certain

        diseases as is required by FDA regulations, that this occurred on April 17, 2015, and that

        plaintiff donated plasma on April 17, 2015;

               5.     That in response to paragraph 5 of plaintiffs' complaint,it states that

        blood samples provided by plaintiff Joshua Carter to CSL Plasma were tested for the

        presence of certain diseases as is required by FDA regulations and that one of the

        samples tested positive for HIV on April 24, 2015 and again on April 29, 2015;

               6.     That it denies the averments contained in paragraph 6 of plaintiffs'

        complaint as written and states that CSL Plasma documents reflect that CSL Plasma

        attempted phone contact with plaintiff Joshua Carter on April 29, 2015 and was

        unsuccessful. A certified letter was then sent to plaintiff Joshua Carter on April 29, 2015

        which stated that testing indicated that Mr. Carter may have a condition requiring

        medical treatment, that CSL had important information for him,and that it requested

        that he return to the CSL Plasma center as soon as possible so that the CSL Plasma

        medical staff could further advise him about the test results and their significance.

        Three attempts to deliver the letter were made but were unsuccessful. Thereafter, the

        letter was sent back to the CSL Plasma center and attached to Mr. Carter's record in

        June 2015 at which time the record was closed.

               7.     That it denies the averments contained in paragraph 7 of plaintiffs'

        complaint as written and states that plaintiff Joshua Carter did not return to the CSL

        Plasma center until April 27, 2018 at which time he was informed of his permanent

        deferral status and test results.


Filed                 18-CI-04153   12/19/2018        2 Vincent Riggs, Fayette Circuit Clerk
    Case:
Filed       5:19-cv-00088-KKC-MAS
                     18-CI-04153      Doc #: 1-1 Filed:
                                 12/19/2018             03/07/19
                                                     Vincent Riggs,Page:
                                                                   Fayette10 of 23Clerk
                                                                           Circuit - Page ID#: 16




              8.     That it denies the averments contained in paragraph 8 of plaintiffs'

        complaint;

              9.     That it is without information sufficient to form a belief as to the truth of

        the averments contained in paragraph 9 of plaintiffs' complaint concerning plaintiff

        Joshua Carter's injuries and damages; that it denies that any such injuries and damages

        were a direct and proximate result of any acts or omissions of CSL Plasma;

              10.    That it is without information sufficient to form a belief as to the truth of

        the averments contained in paragraph 10 of plaintiffs' complaint concerning plaintiff

        Kyle McMenama's injuries and damages; that it denies that any such injuries and

        damages were a direct and proximate result of any acts or omissions of CSL Plasma;

              11.    That it denies the averments contained in paragraph 10 of plaintiffs'

        complaint;

              12.    That it denies all remaining averments contained in plaintiffs' complaint

        not expressly addressed above;

                                                SECOND DEFENSE

              That the plaintiffs' damages,if any, were caused in whole or in part by the

        plaintiffs' own negligence and that said negligence operates as a complete or partial bar

        to any recovery herein;

                                                THIRD DEFENSE

              That the plaintiffs' complaint is barred by the applicable statute of limitations;




Filed                18-CI-04153   12/19/2018       3 Vincent Riggs, Fayette Circuit Clerk
    Case:
Filed       5:19-cv-00088-KKC-MAS
                     18-CI-04153      Doc #: 1-1 Filed:
                                 12/19/2018             03/07/19
                                                     Vincent Riggs,Page:
                                                                   Fayette11 of 23Clerk
                                                                           Circuit - Page ID#: 17




                                                FOURTH DEFENSE

               This defendant reserves its right to amend its answer and to add any and all

        other affirmative defenses under CR 8.03 as discovery proceeds.

                                                 FIFTH DEFENSE

               This defendant asserts the following affirmative defenses to plaintiffs' claim for

        punitive damages:

               The claims of plaintiffs for punitive damages against this defendant cannot be

        sustained because an award of punitive damages under Kentucky law without proof of

        every element beyond a reasonable doubt would violate the due process rights of this

        defendant under the Fourteenth Amendment of the United States Constitution and

        under Section 2 of the Kentucky Constitution;

               Alternatively, unless both the liability against this defendant for punitive

        damages and the appropriate amount for punitive damages are required to be

        established by clear and convincing evidence, any award of punitive damages would

        violate the due process rights of this defendant guaranteed by the Fourteenth

        Amendment of the United States Constitution and by Section 2 of the Kentucky

        Constitution;

              The claims of plaintiffs for punitive damages against this defendant cannot be

        sustained because any award of punitive damages under Kentucky law without

        bifurcating the trial of all punitive damages issues would violate the due process rights

        of this defendant guaranteed by the Fourteenth Amendment of the United States

        Constitution and by Section 2 of the Kentucky Constitution;


Filed                18-CI-04153   12/19/2018        42 Vincent Riggs, Fayette Circuit Clerk
    Case:
Filed       5:19-cv-00088-KKC-MAS
                     18-CI-04153      Doc #: 1-1 Filed:
                                 12/19/2018             03/07/19
                                                     Vincent       Fayette12
                                                             Riggs,Page:     of 23Clerk
                                                                           Circuit - Page ID#: 18




               The claims of plaintiffs for punitive damages against this defendant cannot be

        sustained because an award of punitive damages under Kentucky law subject to no

        predetermined limit, such as a maximum multiple of compensatory damages or a

        maximum amount on the award of punitive damages that a jury could impose, would

        violate the due process rights of this defendant guaranteed by the Fourteenth

        Amendment of the United States Constitution and by Section 2 of the Kentucky

        Constitution;

               The claims of plaintiffs for punitive damages against this defendant cannot be

        sustained because an award of punitive damages under Kentucky law by a jury that (1) is

        not provided a standard of sufficient clarity for determining the appropriateness, or the

        appropriate size of a punitive damages award,(2)is not instructed on the limits of punitive

        damages imposed by the applicable principles of deterrence and punishment,(3) is not

        expressly prohibited from awarding punitive damages,in whole or in part, on the basis of

        invidiously discriminatory characteristics,(4) is permitted to award punitive damages

        under a standard for determining liability for punitive damages that is vague and arbitrary

        and does not define with sufficient clarity the conduct or mental state required and is not

        provided a standard of sufficient clarity for determining the appropriateness, or the

        appropriate size of a punitive damages award, and (5)is not subject to judicial review

        on the basis of objective standards, would violate the due process rights of this

        defendant guaranteed by the Fourteenth Amendment of the United States Constitution

        and the Double Jeopardy Clause of the Fifth Amendment as incorporated into the

        Fourteenth Amendment and by Sections 2, 3, 13 and 17 of the Kentucky Constitution;


Filed                18-CI-04153    12/19/2018        5 Vincent Riggs, Fayette Circuit Clerk
    Case:
Filed       5:19-cv-00088-KKC-MAS
                     18-CI-04153     Doc #: 1-1 Filed:
                                 12/19/2018            03/07/19
                                                    Vincent Riggs,Page:  13Circuit
                                                                   Fayette   of 23Clerk
                                                                                   - Page ID#: 19




               The claims of Plaintiffs for punitive damages against this defendant cannot be

        sustained because an award of punitive damages under Kentucky law for the purpose

        of compensating Plaintiffs for elements of damages not otherwise recognized by

        Kentucky law would violate the due process rights of this defendant guaranteed by the

        Fourteenth Amendment to the United States Constitution and by Section 2 of the

        Kentucky Constitution;

               The claims of Plaintiffs for punitive damages against this defendant cannot be

        sustained because an award of punitive damages under Kentucky law without the same

        protections that are afforded to all criminal defendants,including protection against

        unreasonable searches and seizures, double jeopardy and self-incrimination and the right

        to confront adverse witnesses, a speedy trial and the effective assistance of counsel would

        violate the rights of this defendant under the Fourteenth Amendment to the United States

        Constitution and the Fourth, Fifth and Sixth Amendments as incorporated into the

        Fourteenth Amendment and by Sections 2,10,11,13 and 14 of the Kentucky Constitution;

               Any award of punitive damages based on anything other than the alleged

        conduct of this defendant regarding the subject of this lawsuit would violate the Due

        Process Clause of the Fourteenth Amendment to the United States Constitution and

        the Double Jeopardy Clause of the Fifth Amendment as incorporated into the

        Fourteenth Amendment by Sections 2 and 13 of the Kentucky Constitution because

        any other judgment for punitive damages in this case cannot protect this defendant

        against impermissible multiple punishment for the same wrong;




Filed                18-CI-04153    12/19/2018       6 Vincent Riggs, Fayette Circuit Clerk
    Case:
Filed       5:19-cv-00088-KKC-MAS
                     18-CI-04153      Doc #: 1-1 Filed:
                                 12/19/2018             03/07/19
                                                     Vincent Riggs,Page:
                                                                   Fayette14 of 23Clerk
                                                                           Circuit - Page ID#: 20




               Alternatively, this defendant relies on KRS 411.184, as modified by Williams v.

        Wilson,972 S.W.2d 260(Ky. 1998), and State Farm v. Campbell,538 U.S. 408 (2003), as a

        bar to plaintiffs' punitive damages claims; and

                This defendant denies that any of its agents, servants, or employees, by act

        or omission were oppressive, fraudulent, malicious or grossly negligent, but in

        the event that it be adjudged to the contrary, CSL Plasma Inc. specifically pleads

        that it has not authorized nor ratified any such conduct nor should it have

        anticipated the conduct, if any, and CSL Plasma Inc. specifically pleads and relies

        upon such facts as a complete bar to plaintiffs' claims for punitive damages.

               Wherefore, having fully answered, defendant CSL Plasma Inc. requests that

        plaintiffs' complaint against it be dismissed with prejudice at plaintiffs' cost, that it be

        awarded its costs herein expended, and that it be awarded all other appropriate relief.

                                                       Respectfully submitted,

                                                       /s/ D. Craig York
                                                       D. Craig York
                                                       DINSMORE & SHOHL LLP
                                                       101 South Fifth Street
                                                       Suite 2500
                                                       Louisville, Kentucky 40202
                                                       Telephone:(502)540-2300
                                                       Facsimile (502)585-2207
                                                       Email: craig.york@dinsmore.com
                                                       Counselfor Defendant, CSL Plasma Inc.




Filed                 18-CI-04153   12/19/2018        7 Vincent Riggs, Fayette Circuit Clerk
FiledCase:   5:19-cv-00088-KKC-MAS
                      113-CI-04153      Doc #: 1-1 Filed:
                                   12/19/2018             03/07/19
                                                       Vincent Riggs,Page:
                                                                     Fayette15 of 23Clerk
                                                                             Circuit - Page ID#: 21




                                       CERTIFICATE OF SERVICE

             I hereby certify that a copy of the foregoing was filed electronically via the
        KYeCourts system and mailed via U.S. Mail, this 19th day of December, 2018, to:

        Thomas K. Herren
        Herren & Adams LLP
        148 N. Broadway
        Lexington, KY 40507
        Counselfor Plaintiffs


                                                     /s/ D. Craig York
                                                     Counselfor Defendant, CSL Plasma Inc.

        14314442v1




Filed                 18-CI-04153   12/19/2018      8   Vincent Riggs, Fayette Circuit Clerk
Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 16 of 23 - Page ID#: 22




                             COMMONWEALTH OF KENTUCKY
                                FAYETTE CIRCUIT COURT
                               CIVIL BRANCH,DIVISION 8
                              CIVIL ACTION NO. 18-CI-04153
                               JUDGE THOMAS L. TRAVIS

                                       Electronically Filed

  JOSHUA CARTER and                                                                PLAINTIFFS
  KYLE McMENAMA

  v.

  CSL PLASMA INC.                                                                DEFENDANT

                    NOTICE OF ELECTION OF ELECTRONIC SERVICE

         Defendant CSL Plasma Inc., by counsel, pursuant to CR 5.02(2), hereby provides notice

  of its election to effectuate and receive service by electronic means to and from all other

  attorneys or parties in this action. Defendant designates the following electronic notification

  addresses for service:

                 craig.york@dinsmore.com
                 ellen.heeke@dinsmore.com

         Documents served via electronic means need not be served in paper form.

                                                 Respectfully submitted,


                                                 /s/ D. Craig York
                                                 D. Craig York
                                                 DINSMORE & SHOHL LLP
                                                 101 South Fifth Street
                                                 Suite 2500
                                                 Louisville, Kentucky 40202
                                                 Telephone:(502)540-2300
                                                 Facsimile (502)585-2207
                                                 Email: craig.york@dinsmore.com
                                                 Counselfor Defendant, CSL Plasma Inc.




                                                 1
Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 17 of 23 - Page ID#: 23




                                CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was mailed via U.S. Mail, this 11th
  day of January, 2019, to:

  Thomas K. Herren
  Herren & Adams LLP
  148 N. Broadway
  Lexington, KY 40507
  Counselfor Plaintiffs


                                               /s/ D. Craig York
                                               Counselfor Defendant, CSL Plasma Inc.


  14404087v1




                                               2
Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 18 of 23 - Page ID#: 24




                              COMMONWEALTH OF KENTUCKY
                                 FAYETTE CIRCUIT COURT
                                CIVIL BRANCH,DIVISION 8
                               CIVIL ACTION NO. 18-CI-04153
                                JUDGE THOMAS L. TRAVIS

                                        Electronically Filed

  JOSHUA CARTER and                                                                 PLAINTIFFS
  KYLE McMENAMA

  v.

  CSL PLASMA INC.                                                                  DEFENDANT


                       NOTICE OF SERVICE OF DEFENDANT 'S
                     FIRST SET OF REQUESTS FOR ADMISSIONS,
                      INTERROGATORIES,AND REQUESTS FOR
                   PRODUCTION OF DOCUMENTS UPON PLAINTIFFS,
                      JOSHUA CARTER AND KYLE McMENAMA


                                         **********



         The Court is hereby notified that the Defendant, CSL Plasma Inc., served the Plaintiffs,

  Joshua Carter and Kyle McMenama, with Requests for Admissions, Interrogatories and Requests

  for Production of Documents on the 11th day of January, 2019.

                                                  Respectfully submitted,

                                                  /s/ D. Craig York
                                                  D. Craig York
                                                  DINSMORE & SHOHL LLP
                                                  101 South Fifth Street
                                                  Suite 2500
                                                  Louisville, Kentucky 40202
                                                  Telephone:(502)540-2300
                                                  Facsimile (502)585-2207
                                                  Email: craig.york@dinsmore.com
                                                  Counselfor Defendant, CSL Plasma Inc.
Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 19 of 23 - Page ID#: 25




                                CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was mailed via U.S. Mail, this 11th
  day of January, 2019, to:

  Thomas K. Herren
  Herren & Adams LLP
  148 N. Broadway
  Lexington, KY 40507
  Counselfor Plaintiffs


                                               /s/ D. Craig York
                                               Counselfor Defendant, CSL Plasma Inc.


  14356778v1
                   18-CI-04153
    Case: 5:19-cv-00088-KKC-MAS02/0612019          Vincent
                                    Doc #: 1-1 Filed: 03/07/19   Fayette20
                                                           Riggs,Page:     of 23Clerk
                                                                         Circuit - Page ID#: 26


                                  COMMONWEALTH OF KENTUCKY
                                     FAYETTE CIRCUIT COURT
                                    CIVIL BRANCH,DIVISION 8
                                   CIVIL ACTION NO. 18-C1-04153
                                    JUDGE THOMAS L. TRAVIS


          JOSHUA CARTER and                                                                    PLAINTIFFS
          KYLE McMENAMA

                          RULE 22 CERTIFICATION OF SERVICE OF
                   PLAINTIFFS JOSHUA CARTER'S AND KYLE McMENAMA'S
          V.               ANSWERS TO REQUESTS FOR ADMISSIONS,
                    ANSWERS TO INTERROGATORIES,AND RESPONSES TO
                       REQUESTS FOR PRODUCTION OF DOCUMENT'S

          CSL PLASMA INC.                                                                 DEFENDANT


                 Come the Plaintiffs, Joshua Carter and Kyle McMenama, by counsel, and

          pursuant to Rule 22 hereby certify that their Answers to Requests for Admissions,

          Answers to Interrogatories and Responses to Requests for Production of Documents have

          been served upon the Defendant on this 6th day of February, 2019.



                                                      Respectfully submitted,

                                                     HERREN & ADAMS LLP.
                                                     148 N. Broadway
                                                     Lexington, KY 40507
                                                    (859)254-0024
                                                     tom.herren@herrenadams.com

                                                     /s/Thomas K Herren
                                                     THOMAS K. HERREN
                                                      ATTORNEY FOR PLAINTIFFS




Filed              18.CI-04153    0210612019            Vincent Riggs, Fayette Circuit Clerk
    Case:
Filed       5:19-cv-00088-KKC-MAS
                     18-CI-04153 02100/2019          Vincent
                                      Doc #: 1-1 Filed: 03/07/19   Fayette21
                                                             Riggs,Page:     of 23Clerk
                                                                           Circuit - Page ID#: 27


                                                        CERTIFICATE OF SERVICE

                    I hereby certify that on February 6, 2019, the foregoing was electronically tiled
            with the Clerk of the Court by using the CM/ECT system, which will distribute copies to
            all counsel of record, and that a copy was mailed to the following:

            D. Craig York
            Dinsmore & Shohi LLP
            101 South Fifth Street
            Suite 2500
            Louisville, Kentucky 40202
            ATTORNEYS FOR DEFENDANT
            CSL PLASMA INC.


                                                                  /s/Thomas K. Herren


            jr\lkh\pldgs\car783.plfs r22 ans rtiad int&rpd.docx




Filed                     18-0-04153             02106/2019         Vincent Riggs, Fayette Circuit Clerk
Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 22 of 23 - Page ID#: 28



                              COMMONWEALTH OF KENTUCKY
                                 FAYETTE CIRCUIT COURT
                                CIVIL BRANCH,DIVISION 8
                               CIVIL ACTION NO. 18-CI-04153
                                JUDGE THOMAS L. TRAVIS


      JOSHUA CARTER and                                                               PLAINTIFFS
      KYLE McMENAMA

                       RULE 22 CERTIFICATION OF SERVICE OF
                    PLAINTIFF JOSHUA CARTER'S SUPPLEMENTAL
      v.                ANSWERS TO DISCOVERY REQUESTS

      CSL PLASMA INC.                                                                DEFENDANT



             Comes the Plaintiff, Joshua Carter, by counsel, and pursuant to Rule 22 hereby

      certifies that his Supplemental Answers to Discovery Requests have been served upon the

      Defendant on this 4th day of March, 2019.



                                                  Respectfully submitted,

                                                   HERREN & ADAMS LLP.
                                                   148 N. Broadway
                                                   Lexington, KY 40507
                                                  (859)254-0024
                                                   tom.herren@herrenadams.corn

                                                  /s/Thomas K. Herren
                                                  THOMAS K. HERREN
                                                   ATTORNEY FOR PLAINTIFFS
Case: 5:19-cv-00088-KKC-MAS Doc #: 1-1 Filed: 03/07/19 Page: 23 of 23 - Page ID#: 29



                                                 CERTIFICATE OF SERVICE

             I hereby certify that on March 4, 2019, the foregoing was electronically filed with
      the Clerk of the Court by using the CM/ECF system, which will distribute copies to all
      counsel of record, and that a copy was mailed to the following:

      D. Craig York
      Dinsmore & Shohl LLP
      101 South Fifth Street
      Suite 2500
      Louisville, Kentucky 40202
      ATTORNEYS FOR DEFENDANT
      CSL PLASMA INC.


                                                           /s/Thomas K. Herren


      ptich\picigs\car783,plf r22 ans supp disc rcq.docx
